Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gall C. Gotfried on 7/19/2022.
The application has been amended as follows: 
In the claims:
Claim 1
1. A method, comprising: 
launching, by a messaging application implemented on a client device, a web-based application; 
receiving, by the messaging application, a request from the web-based application to display a given user interface; 
retrieving, by the messaging application, user data based on the request, wherein the user data is inaccessible directly by the web-based application; 
identifying, by the messaging application, a user interface of the messaging application to display based on the user data; 
determining, by a control component of the messaging application, that a parameter of the request received by the messaging application from the web-based application satisfies a predefined rule to display the user interface; 
in response to and conditioned upon the messaging application determining that the parameter of the request received from the web-based application satisfies the predefined rule, generating the identified user interface of the messaging application for display by the messaging application; 
displaying, within a session of a user account, the identified user interface;
determining a percentage of a video included in the identified user interface of which the user has watched less than an entirety; and 
providing to the user a subset of an amount of virtual currency associated with a display of the video, the subset being computed based on the percentage of the video of which the user has watched less than the entirety.

Claim 7
7. (Canceled.)

Claim 9
9. A system, comprising: hardware processing circuitry; a hardware memory storing instructions that when executed, configure the hardware processing circuitry to perform operations comprising: 
launching, by a messaging application implemented on a client device, a web-based application; 
receiving, by the messaging application, a request from the web-based application to display a given user interface; 
retrieving, by the messaging application, user data based on the request, wherein the user data is inaccessible directly by the web-based application; 
identifying, by the messaging application, a user interface of the messaging application to display based on the user data; 
determining, by a control component of the messaging application, that a parameter of the request received by the messaging application from the web-based application satisfies a predefined rule to display the user interface;
in response to and conditioned upon the messaging application determining that the parameter of the request received from the web-based application satisfies the predefined rule, generating the identified user interface of the messaging application for display by the messagingAMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 5Application Number: 17/301,631Dkt: 4218.708US2 Filing Date: April 9, 2021Title: 3RD PARTY APPLICATION MANAGEMENTapplication; 
displaying, within a session of a user account, the identified user interface;
determining a percentage of a video included in the identified user interface of which the user has watched less than an entirety; and 
providing to the user a subset of an amount of virtual currency associated with a display of the video, the subset being computed based on the percentage of the video of which the user has watched less than the entirety.

Claim 15
15. (Canceled.)

Claim 16
16. The system of claim 9, further comprising operations for: determining [[an]]the amount of virtual currency associated with display of [[a]]the video included in the identified user interface; and determining that the user has watched less than [[an]]the entirety of the video

20. A non-transitory computer readable storage medium comprising instructions that when executed configure hardware processing circuitry to perform operations comprising: 
launching, by a messaging application implemented on a client device, a web-based application; 
receiving, by the messaging application, a request from the web-based application to display a given user interface; 
retrieving, by the messaging application, user data based on the request, wherein the user data is inaccessible directly by the web-based application; 
identifying, by the messaging application, a user interface of the messaging application to display based on the user data; 
determining, by a control component of the messaging application, that a parameter of the request received by the messaging application from the web-based application satisfies a predefined rule to display the user interface; 
in response to and conditioned upon the messaging application determining that the parameter of the request received from the web-based application satisfies the predefined rule, generating the identified user interface of the messaging application for display by the messagingAMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 8Application Number: 17/301,631Dkt: 4218.708US2 Filing Date: April 9, 2021Title: 3RD PARTY APPLICATION MANAGEMENTapplication; 
displaying, within a session of a user account, the identified user interface;
determining a percentage of a video included in the identified user interface of which the user has watched less than an entirety; and 
providing to the user a subset of an amount of virtual currency associated with a display of the video, the subset being computed based on the percentage of the video of which the user has watched less than the entirety.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art US 20100041422 A1 teaches that an advertisement is displayed in a message app [See ¶-71]. Selection of the ad causes a browser popup display in the message app [See ¶-75-77].
The prior art US 20150052036 A1 teaches a commerce application may request payment information from a social network application [See ¶-74-75]. The social network application retrieves payment information (user data) that the commerce application cannot access [See ¶-75, 33-34]. The social network application may determine payment information (user interface) to provide including name, expiration date, payment card label [See ¶-76]. The social network application determines if the user has authorized (satisfies a predefined rule) the commerce application to access the payment information [See ¶-78]. If the user has authorized access, the social network application provides the payment information for display [See ¶-81].
Independent claims 1, 9, and 20 have been carefully considered.
As to claim 1:
The prior art of record does not disclose or render obvious as a whole, the recited combination of limitations “determining, by a control component of the messaging application, that a parameter of the request received by the messaging application from the web-based application satisfies a predefined rule to display the user interface; 
in response to and conditioned upon the messaging application determining that the parameter of the request received from the web-based application satisfies the predefined rule, generating the identified user interface of the messaging application for display by the messaging application; 
displaying, within a session of a user account, the identified user interface;
determining a percentage of a video included in the identified user interface of which the user has watched less than an entirety; and 
providing to the user a subset of an amount of virtual currency associated with a display of the video, the subset being computed based on the percentage of the video of which the user has watched less than the entirety” in the specific combinations as recited in claim 1.
As to claim 9:
The prior art of record does not disclose or render obvious as a whole, the recited combination of limitations “determining, by a control component of the messaging application, that a parameter of the request received by the messaging application from the web-based application satisfies a predefined rule to display the user interface;
in response to and conditioned upon the messaging application determining that the parameter of the request received from the web-based application satisfies the predefined rule, generating the identified user interface of the messaging application for display by the messagingAMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 5Application Number: 17/301,631Dkt: 4218.708US2 Filing Date: April 9, 2021Title: 3RD PARTY APPLICATION MANAGEMENTapplication; 
displaying, within a session of a user account, the identified user interface;
determining a percentage of a video included in the identified user interface of which the user has watched less than an entirety; and 
providing to the user a subset of an amount of virtual currency associated with a display of the video, the subset being computed based on the percentage of the video of which the user has watched less than the entirety” in the specific combinations as recited in claim 9.
As to claim 20:
The prior art of record does not disclose or render obvious as a whole, the recited combination of limitations “determining, by a control component of the messaging application, that a parameter of the request received by the messaging application from the web-based application satisfies a predefined rule to display the user interface; 
in response to and conditioned upon the messaging application determining that the parameter of the request received from the web-based application satisfies the predefined rule, generating the identified user interface of the messaging application for display by the messagingAMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 8Application Number: 17/301,631Dkt: 4218.708US2 Filing Date: April 9, 2021Title: 3RD PARTY APPLICATION MANAGEMENTapplication; 
displaying, within a session of a user account, the identified user interface;
determining a percentage of a video included in the identified user interface of which the user has watched less than an entirety; and 
providing to the user a subset of an amount of virtual currency associated with a display of the video, the subset being computed based on the percentage of the video of which the user has watched less than the entirety” in the specific combinations as recited in claim 20.
Claims 2-8, and 10-19 depend on one of independent claims 1, 9, and 20, and are therefore allowable for at least the reasons given above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTO BORJA/Primary Examiner, Art Unit 2173